Citation Nr: 0800495	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for persistent cough, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for arthritis of the 
right shoulder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to January 
2002.      

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over the case was 
subsequently transferred to the RO in Baltimore, Maryland.

In March 2007 the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Baltimore, RO.  A 
transcript of this hearing is of record.

The veteran's claim for service connection for a right 
shoulder disability is addressed in the remand that follows 
the order section of this decision.


FINDING OF FACT

A persistent cough is not objectively shown to have existed 
for six months or more or shown to have existed for 
intermittent episodes of improvement and worsening over a six 
month period.


CONCLUSION OF LAW

A persistent cough was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
The record reflects that the veteran was provided VCAA notice 
in a letter mailed in February 2002.  Although he was not 
specifically informed that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

The veteran was not provided notice concerning the 
disability-rating and effective-date elements of his claim 
until March 2006.  Although the letter was mailed after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
claimed disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.      

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and post-service treatment records.  The veteran has also 
been afforded a VA examination.  The veteran has not 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

The veteran's representative argues that the veteran's claim 
for entitlement to service connection for a persistent cough 
should be remanded because the veteran was unaware that he 
could submit lay testimony until the Decision Review Officer 
informed him at the RO hearing.  The Board finds that the RO 
sent a letter in May 2006 to the veteran notifying him of 
statements he could submit to support his claim.  
Furthermore, after being informed again of lay testimony at 
the DRO hearing, the veteran did not submit any further 
evidence.  

In addition, the veteran's representative argues that private 
medical records mentioned by the veteran at the DRO hearing 
have not been obtained.  The Board finds that in the 
September 2007 Statement of Accredited Representative, the 
representative mentioned private treatment but stated that 
the veteran's physician had passed away and that the records 
were unavailable.  

In light of the foregoing, the Board finds that the duty to 
notify and the duty to assist have been satisfied and that 
the case can be decided on the current evidence of record.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Persistent Cough

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.317 (2007), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  
A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
any combination of the following):  (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2007).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2007).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2007).  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(4) (2007).  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has a persistent cough as the 
result of his service in the Persian Gulf, with the onset of 
these symptoms in July 1991, as he reported to the 2002 
examiner.  

The medical evidence of record shows that the veteran 
complained of light to dark green productive cough for one 
week in a June 2007 VA outpatient treatment record.  Also in 
June 2007 VA treatment record, the veteran complained that he 
had symptoms of an upper respiratory infection with sneezing, 
coughing and green secretions.  There is no diagnosis of 
record.  The veteran was afforded a QTC examination in June 
2002.  The examiner stated that the veteran reported a 
persistent cough mainly during the night.  The examiner noted 
that the veteran's chest x-rays and spirometry examiner were 
both negative in the past.  The examiner opined that in 
regards to the persistent cough, there is no diagnosis 
because there is no pathology.  The examiner also did not 
identify any objective indications of this condition on 
examination.  

Most of the service medical records note a persistent cough 
in connection with another diagnosis.  For example, in March 
1981, in addition to a complaint of a cough, the veteran was 
diagnosed with bronchitis and sinusitis.  In April 1995, the 
veteran reported having a nighttime cough since he arrived in 
Kentucky.  He was diagnosed with allergies.  In March 1995, 
the veteran complained of a persistent cough and was 
diagnosed with an upper respiratory infection.  In December 
1993, the veteran complained of a cough and was diagnosed 
with walking pneumonia.  He also had a fever and a running 
nose.  It is important note that the June 2002 examiner 
opined that the veteran had hay fever or allergic rhinitis 
for the last 15 years.  The Board finds that the veteran 
usually complained of a persistent cough at the time of 
seeking treatment for upper respiratory infections and other 
respiratory disorders.

Signs involving the respiratory system may be a manifestation 
of an undiagnosed illness, but here, medical evidence 
pertaining to a respiratory disorder is sparse and fails to 
show a qualifying chronic respiratory disability existing for 
six months or more or shown to exist for intermittent 
episodes of improvement and worsening over a six month 
period.  There are also no objective indications of a 
persistent cough.  Evidence of a persistent cough is 
essentially limited to the veteran's own statements which, 
absent independent verification, cannot support a grant of 
presumptive service connection based on service in the 
Persian Gulf.  

Additionally, the service medical records are absent any 
complaints, treatment, or diagnosis of a respiratory disorder 
that is linked to a persistent cough, and there is no 
competent medical evidence that any respiratory disorder is 
etiologically related to any incident of the veteran's 
military service.  A persistent cough is not a disability 
that is compensable under VA regulations.  Accordingly, 
service connection for a persistent cough, to include as due 
to an undiagnosed illness, is not warranted.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for persistent cough, to include as due to 
undiagnosed illness, is denied. 


REMAND

Service medical records show that the veteran was seen in 
April 2001 for pain in his right shoulder and numbness in his 
fingers.  In October of 2001, the veteran also complained of 
pain in his right shoulder.  The veteran reported sore 
shoulders at his separation examination but his shoulders 
were found to be normal upon examination.  Most recently in 
March 2007, the veteran complained of upper arm pain from the 
back of the neck to the middle of the right arm.  The VA 
physician noted that the veteran likely has a nerve 
impingement.

At a June 2002 QTC examination, the examiner diagnosed 
arthritis of both shoulders as seen on an X-ray report.  The 
X-ray report of the right shoulder, however, states that 
there was no evidence of fracture or dislocation, and that 
there were no significant arthritic changes or soft tissue 
calcifications.  Furthermore, the examiner failed to provide 
an opinion as to whether the current disability is related 
the veteran's service.  Since there are contradictions in the 
June 2002 examination and no opinion provided, a new 
examination is warranted.  

Furthermore, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with all required notice, to include notice 
concerning the effective-date element of the claims in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be scheduled 
for a VA examination by a physician with 
the appropriate expertise to determine 
the current nature and etiology of any 
right shoulder disability.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

After reviewing the claims file and the 
previous examination results, the 
examiner should determine if the veteran 
has any right shoulder disorder.  If so, 
the veteran should provide an opinion as 
to whether there is a 50 percent or 
better probability that the right 
shoulder disorder is etiologically 
related to the veteran's military 
service.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
 
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


